Filed 7/11/22 P. v. Young CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 THE PEOPLE,                                                   B313979

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. PA094571)
           v.

 JOHN YOUNG,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los
Angeles County, Hayden A. Zacky, Judge. Affirmed.
         Michael C. Sampson, under appointment by the Court of
Appeal, for Defendant and Appellant.
         No appearance by Respondent.


                               __________________________
       John Young pled no contest to resisting an executive officer
in the performance of his duties and was sentenced to four years
in state prison. His appointed attorney filed a brief pursuant to
People v. Wende (1979) 25 Cal.3d 436, in which no issues were
raised. We affirm.
       On April 27, 2020, Young threatened a housekeeper at the
Willows Motel with whom he had had previous altercations. The
police were called and Young was arrested. He posted bail and
returned to the Willows Motel the next day. Young was arrested
again for stalking and he was transported to the Van Nuys Jail.
While there, Young fought with Officer Steven Beumer and
caused Beumer to suffer a small cut on his right hand and a
fractured bone in his left wrist.
       Young was charged with making criminal threats (Pen.
Code, § 422, subd. (a))1 and resisting an executive officer in the
performance of his duties (§ 69). It was alleged Young suffered
two prior serious felonies convictions pursuant to sections 667
and 1170.12.
       Young initially represented himself in the criminal
proceedings, including during the preliminary hearing. He filed
multiple motions, including a motion regarding destruction of
evidence pursuant to California v. Trombetta (1984) 467 U.S. 479
and Arizona v. Youngblood (1988) 488 U.S. 51, a motion to
dismiss, and a motion for change of venue. These were heard and
denied.
       Young’s status as a self-represented litigant was revoked
after several outbursts in the trial court during which he used

1       Further unspecified statutory references are to the Penal
Code.




                                  2
foul language and called the judge a “cracker bitch.” The court
also detailed Young’s disruptive and destructive behavior in the
jail. Young challenged the revocation of his status as a self-
represented litigant in a petition for writ of mandate to this
court, which we denied for failure to provide an adequate record
for review. (Young v. Superior Court (Oct. 30, 2020, B308149)
[nonpub. order].)
       After a number of attempts to reach a plea agreement,
Young pled no contest and was sentenced as described.2 Young
appealed.3
       We appointed counsel, who filed a brief pursuant to Wende,
supra, 25 Cal.3d 436. Young was advised by letters from his
counsel and this court that a Wende brief had been filed and that
he had 30 days to submit a brief raising any issues he wanted us
to consider. Young requested, and received, a 61-day extension to
file his supplemental brief but he did not file a timely brief.
       We have examined the entire record and are satisfied that
Young’s attorney fully complied with his responsibilities and that
no arguable issues exist. (Smith v. Robbins (2000) 528 U.S. 259;
Wende, supra, 25 Cal.3d 436.)



2     At the same hearing, Young also pled no contest in a
separate case that alleged he damaged jail property in excess of
$950 in violation of section 4600, subdivision (a).

3      Because Young had pled no contest, he sought a certificate
of probable cause from the trial court. (§ 1237.5.) The trial court
denied the request, Young sought a writ of mandate in this court,
we issued the alternative writ, and the trial court issued the
certificate of probable cause. (Young v. Superior Court (Sept. 30,
202, B314836) [nonpub. order].)




                                 3
                      DISPOSITION
    The judgment is affirmed.




                                    RUBIN, P. J.
WE CONCUR:




             BAKER, J.




             MOOR, J.




                         4